Citation Nr: 1232282	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine from June 6, 2005, to June 4, 2008, and from August 1, 2008, to March 3, 2009, and in excess of 40 percent on and after March 4, 2009.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board by its most recent action in October 2010 remanded the appellate issues to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  By its rating decision of December 2011, the AMC granted service connection for radiculopathy of the right and left lower extremities, secondary to the service-connected degenerative disc disease of the lumbar spine, and assigned a 0 percent rating for the right lower extremity from March 4, 2009, with an increase to 10 percent, effective from December 20, 2010, and a 0 percent rating for the left lower extremity from March 4, 2009.  Following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further review.  

The issue of TDIU entitlement is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  From June 6, 2005, to June 4, 2008, and from August 1, 2008, to March 3, 2009, the Veteran's service-connected degenerative disc disease of the lumbar spine was manifested by a reduction of forward flexion of the thoracolumbar spine, but not to 30 degrees or less; there is no showing of any further limitation of motion due to pain, fatigue, weakness, lack of endurance, flare-ups, or incoordination; evidence of incapacitating episodes of intervertebral disc syndrome totaling at least four weeks in a 12-month period or ankylosis of the thoracolumbar spine was lacking.  

2.  For the period on and after March 4, 2009, the Veteran's degenerative disc disease of the lumbar spine was manifested by a reduction in forward flexion of the 

low back to less than 30 degrees, but without a showing of ankylosis of the thoracolumbar spine or incapacitating episodes of at least six weeks in duration over a 12-month period.  

3.  There is a showing of mild incomplete paralysis, but no greater degree of paralysis, of each lower extremity due to radiculopathy resulting from service-connected degenerative disc disease of the lumbar spine from June 6, 2005.  

4.  The applicable rating criteria are adequate for the rating of all pertinent manifestations of the service-connected disabilities under review at this time.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine from June 6, 2005, to June 4, 2008, and from August 1, 2008, to March 3, 2009, and in excess of 40 percent on and after March 4, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011). 

2.  For the period from June 6, 2005, the criteria for the assignment of separate, 10 percent ratings, but none greater, for radiculopathy of each lower extremity resulting from service-connected degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist & Stegall Compliance

This matter was previously remanded by the Board in 2009 and 2010 in order to facilitate the conduct of additional evidentiary and/or procedural development.  All of the actions previously sought by the Board through its prior development requests now appear to have been completed as directed, and it is of note that neither the Veteran, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Before addressing the merits of the Veteran's claim for initial ratings in excess of those already assigned, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's correspondence, dated in November 2005 and June 2006, to the Veteran regarding the underlying claim to reopen for service connection for a low back disability.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim for initial rating herein on appeal is a downstream issue from that of service connection and further VCAA notice as to downstream matters is not required.  38 C.F.R. § 3.159(b)(3) (2011).

The VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record reflects that all pertinent VA treatment records have been obtained, including those specifically referenced by the Veteran as having been compiled at the VA's Iron Mountain medical facility.  In addition, the record includes treatment records from various private medical providers, including those sought through the Board's most recent remand which were from the Grandview Health System.  Also of record are multiple lay statements from the Veteran and others.  The Veteran has not made the RO, AMC, or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple VA medical examinations with respect to the disability or disabilities at issue during the course of this appeal.  Those examinations are adequate because they described the extent of the disability in question in terms of the VA's rating criteria.  The focus of all of the examinations was the severity of the disorder evaluated at that time, and the reports from those evaluations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue(s) presented.  Accordingly, further development action relative to the disorder(s) at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  

Merits of the Claim

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When assigning a disability rating for a musculoskeletal disability, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

By its rating decision of January 2006, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a 20 percent schedular evaluation therefor, effective from June 6, 2005, under DC 5242.  By subsequent rating action, a temporary total rating under 38 C.F.R. § 4.30 was assigned from June 6, 2008, to July 31, 2008, with a return to the previously assigned 20 percent schedular evaluation from August 1, 2008.  The RO by its rating determination of June 2009 increased the rating assigned from 20 percent to 40 percent, effective from March 4, 2009.  Thus, the questions presented for review are whether more than a 20 percent rating is for assignment from June 6, 2005, to June 4, 2008, and from August 1, 2008, to March 3, 2009, and in excess of 40 percent on and after March 4, 2009.  Also, in light of Note 1 of Diagnostic Codes 5235-5243, with consideration of the rating decision in December 2011 in grating service connection for radiculopathy of each lower extremity as of March 4, 2009, the question of whether separate ratings therefor are warranted for radiculopathy from June 6, 2005 (prior the aforementioned date) is for consideration.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

Degenerative arthritis of the spine under DC 5242 is rated under the general rating formula for diseases and injuries of the spine, as set forth below.  Intervertebral disc syndrome is evaluated under DC 5243 either on the basis of incapacitating episodes, or under that general rating formula.  

Under the general rating formula for spinal disease or injury, a spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or there is muscle spasm, guarding, or localized tenderness but no resulting abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher evaluation of 30 percent pertains exclusively to the cervical spine, which is not at issue in this appeal.  

For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine.  Separate evaluation of any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, is to be accomplished under an appropriate DC.  Note 1, Diagnostic Codes 5242 and 5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is from 0 to 30 degrees, and left and right lateral rotation is from 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.  

Under a separate formula for the rating of intervertebral disease, either preoperatively or postoperatively, ratings are assigned on the basis of the frequency and duration of incapacitating episodes over the past 12 months.  The maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 20 percent rating is assignable for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. 

Note 1 following DC 5243 provides that for the purposes of evaluations under such DC, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Under DC 8520, which sets forth the rating criteria for sciatic nerve disorders, a veteran will receive respective ratings of 10, 20, 40 or 60 percent for mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis from this nerve.  38 C.F.R. § 4.124a, DC 8520.  A maximum 80 percent evaluation will be awarded for complete paralysis of the sciatic nerve manifested by the foot dangling and dropping, no active movement possible of muscles below the knees, and flexion of the knee weakened or (very rarely) lost.  Id. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, and when there is bilateral involvement, the VA adjudicator should combine the ratings for the peripheral nerves, with application of the bilateral factor. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123 (2011).  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2011).  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The Veteran acknowledges that range of motion values pertaining to his low back are consistent with the ratings previously assigned, but he argues that the severity and frequency of his low back pain and its effects warrant higher evaluations.  He likewise contends that separate ratings for radiculopathy affecting each of his lower extremities should be assigned from an earlier point in time.  

Range of motion testing of the low back was undertaken during the course of VA medical examinations in 2005, 2009 and 2010.  In 2005, forward flexion of the lumbar spine with pain was possible to 72 degrees; in 2009 and 2010, flexion was limited to less than 30 degrees.  Ankylosis of the thoracolumbar spine was not in evidence on any of the foregoing occasions or at any other point during the period in question.  

On a VA medical examination in December 2005, the Veteran indicated that he was subject to intermittent flare-ups, with the most recent one occurring in 2004 and lasting about one month.  Other prior flares were reported not to last that long.  His flares were noted to involve pain, weakness, numbness, and stiffness.  Problems in completing activities of daily living were noted.  After repetitive motion, the Veteran complained of increased back pain with numbness, weakness, and fatigue of the legs.  No additional motion loss was set forth.  Neurologically, deep tendon reflexes were absent and there were one plus Achilles reflexes.  

A private treating physician reported in February 2006 that the Veteran had severe anatomic lumbar stenosis from the L2-3 junction through the L5-S1 level and was markedly symptomatic when standing or walking.  An inability to seek work was determined to exist, and only if his symptoms resolved, could employment be considered.  The same physician added in March 2006 that the Veteran's lumbar stenosis was productive of significant limiting right leg pain, which very much restricted his activities and physical abilities.  

Billing, dated in October 2006, from a private medical provider reflects diagnoses of lumbosacral neuritis or radiculitis, and sciatica.  

Received by VA in February 2007 were statements from the Veteran and other lay affiants, including his spouse and daughter, as to their observations regarding his low back and leg problems.  Use of a cane and electric cart at times was noted, as was the Veteran's inability to walk much.  The Veteran specifically noted that he was subject to falls.  

An attending private physical therapist in his report, dated in October 2007, indicated that he had provided treatment to the Veteran since October 2007 and it was therein noted that the Veteran's back pain had increased to the point that he had very little walking tolerance and was experiencing severe, paralyzing leg pain.  Numbness in the legs and hips was reported, as were falls preceded by a tingling sensation in the right leg and then giving out of the leg.  Impotence, weak urinary stream, urinary dribbling, and urgency of defecation were referenced.  The same therapist reported in November 2007 that there was a complete lack of active range of motion of the Veteran's lumbar spine.  Movement was noted to be limited by pain and spasm.  The therapist indicated that he was unable to achieve even 20 degrees of weight-bearing flexion, extension, or side bending.  The range of motion values obtained were not therein specified and records of ongoing VA medical treatment and much of the private medical data on file, inclusive of chiropractic treatment records, while noting complaints of pain and radicular symptoms, identify diminished range of motion of the lumbar spine but without specifying the exact extent to which the Veteran was able to flex forward with his lower spine.  

A private surgeon who operated on the Veteran's low back in June 2008 and a separate private physician noted in their reports of July 2008 and June 2009, respectively, that mechanical back and radicular pain were limiting in terms of the Veteran's performance of gainful work activity.  One such medical provider indicated that the Veteran was unable to stand or sit for long periods of time or able to climb ladders or lift more than ten pounds.  

In order to relieve nerve root compression, the Veteran underwent a decompressive lumbar laminectomy in June 2008, and at the time of a VA spine examination in  March 2009, he indicated that the surgery had not helped much in relieving his pain.  The Veteran complained of flare-ups occurring many times daily with pain levels reaching the most severe level; however, the VA examiner expressed doubts as to whether the Veteran's description of a flare-up would meet the medical definition of a flare-up.  The Veteran otherwise denied any constitutional symptoms but noted complaints of numbness and weakness, as well as some urgency of bowels and erectile dysfunction.  Clinically, forward flexion was reduced to as little as five degrees with repeated bending.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  The only area of tenderness to palpation was over the sciatic region of the right hip.  Sensory examination was negative, the left foot was cooler than the right, and both lower extremities were fairly weak.  Patellar reflexes were two plus; no Achilles reflexes could be elicited.  

The Veteran was hospitalized at a private facility in May 2010 for evaluation and treatment, to include that pertaining to his low back, following a fall when acutely intoxicated.  It was noted that the Veteran had remained in his fallen position for a period of five hours after drinking a large amount of alcohol.  Among the discharge diagnoses were acute intoxication, chemical dependency to alcohol, and advanced degenerative changes of the lumbar spine with severe bilateral foraminal stenosis at L5-S1.  

A VA spine examination was afforded the Veteran in December 2010, at which time he complained of extreme back pain with radiation thereof to the lower extremities and accompanied by intermittent numbness.  He denied any persistent weakness or numbness, as well as urinary or bowel incontinence.  Urinary urgency was noted, and the Veteran described prior accidents involving urinating in his clothes, but there was improvement in that condition with subsequent use of medication.  There was objective evidence of pain on active range of motion and after repetitive motion, but no additional loss of motion with three repetitions.  Reflexes were two plus throughout; decreased light touch of the right lower extremity was the only identified sensory deficit.  The diagnosis was of moderate degenerative joint and disc disease of the lumbosacral spine with radiculopathy to both lower extremities.  Incorporated into that report was the September 2010 report of the Veteran's visit to a VA urology clinic.  Urinary examination disclosed a Peyronie's plaque at the base of the penis; the assessments were of urinary urgency and early benign prostatic hypertrophy.  In the opinion of the VA spine examiner, it was less likely as not that the Veteran's urinary and bowel urgency and erectile dysfunction were related to his service-connected degenerative disease of the lumbar spine, citing medical records identifying longstanding genitourinary difficulties, the absence of objective evidence of neuropathy causing sphincter loss of tone, and the presence of unrelated causes involving Peyronie's and psychiatric disease, hypertension, and tobacco use as causative factors.  

The Veteran and others provide written statements regarding his entitlement to higher initial ratings for his low back disorder.   The Veteran and other lay affiants are competent to state what comes to him through their senses, particularly as to what symptoms he is experiencing, their severity, and also their frequency.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's account is also credible and probative as to many of his complaints, although the record fails to substantiate the occurrence of repeated falls due to his service-connected back disorder or flare-ups of that disability.  Moreover, the record does not indicate that he is in possession of the requisite medical education or training as to render competent his opinions as to medical diagnosis or etiology, to include such matters as goniometer measurements of range of motion, linkage between service-connected disability and urinary and/or bowel complaints, and level of incapacitation requiring physician prescribed bed rest.  

Ankylosis of the thoracolumbar spine is not shown prior to or on and after March 4, 2009.  Examination and treatment records fail to demonstrate the reduction of forward flexion of the lumbar spine to 30 degrees or less during the pertinent periods prior to March 4, 2009, with the exception of a physical therapist's notation in November 2007 that active range of motion of the lower spine was completely absent, albeit without identifying specific range of motion values for each particular movement.  Treatment notes compiled by VA and non-VA medical providers otherwise fail to corroborate the total absence of lumbar spine motion during that time period and no additional limitation of motion beyond that contemplated by the 20 percent ratings previously assigned is shown to result from pain or painful motion, weakness, repetitive movement, flare-ups, fatigue, or incoordination.  While the absence of motion may have occurred during an exacerbation or flare-up, the record does not delineate the occurrence of incapacitating episodes , i.e., periods of acute symptomatology requiring physician prescribed treatment including bed rest, occurring at least four weeks yearly prior to March 4, 2009, or of at least six weeks' duration on and after March 4, 2009, such as might warrant an initial rating in excess of 20 or 40 percent.  

A variety of urinary and bowel complaints have been voiced by the Veteran and otherwise noted by attending medical professionals since June 2005.  Among those complaints were urinary dribbling, urinary and bowel urgency, incontinence, and erectile dysfunction.  No medical professional specifically linked any of those manifestations to the service-connected low back disorder herein at issue, but because of that possibility, the Board previously remanded this matter, in part, to ascertain more clearly what relationship, if any, existed between urinary/bowel symptoms and service-connected disablement of the lumbar spine.  This question was fully addressed by the VA examiner in December 2010, who determined that it was less likely as not that any the Veteran's urinary and bowel manifestations, including erectile dysfunction, were the related to his service-connected low back disorder.  Thus, there is no basis for the assignment of separate ratings on the basis of related urinary, penile, or bowel dysfunction.  

Regarding the question of whether one or more separate ratings for radiculopathy is warranted prior to March 4, 2009, the Board takes note of the Veteran's treating medical professionals' statements, dating to early 2006, that the Veteran had or was exhibiting sciatica, lumbosacral neuritis or radiculitis, significant limiting pain of the right leg, and paralyzing pain of both legs.  Absent deep tendon reflexes and diminished Achilles reflexes were noted as early as December 2005 and clinical entries made during 2006 described significant limiting radicular pain, particularly that affecting the right leg, in addition to neuritis or radiculitis.  Continued radicular symptoms were also noted in 2007 and 2008.  In light of the foregoing, and with resolution of reasonable doubt in the Veteran's favor, assignment of separate, 10 percent ratings, but none greater, for mild lumbar radiculopathy affecting each lower extremity are found to be warranted from June, 6, 2005.  Fenderson, supra.  No greater level of impairment beyond that contemplated by the 10 percent evaluations under DC 8520 or other DC is shown.  

A determination of whether the claimant is entitled to extraschedular ratings under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service-connected disability involving the low back, and neurological involvement of each lower extremity, are clearly accounted for under the applicable DCs.  There is otherwise no indication in the record that the pertinent DCs fail to describe adequately or contemplate the current disability level of his disorders, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of any extraschedular rating for the disabilities at issue.  

In all, a preponderance of the evidence is against the Veteran's claims for initial ratings for degenerative disc disease of the lumbar spine in excess of 20 percent for the periods from June 6, 2005, to June 4, 2008, and from August 1, 2008, to March 3, 2009, and in excess of 40 percent on and after March 4, 2009, and as such, denial of the benefits sought as to those matters through the instant appeal is required.  Fenderson, supra; see also, e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The record otherwise supports the assignment of separate, 10 percent schedular ratings, but none greater, for radiculopathy of each lower extremity, due to service-connected low back disablement, for the period from June 6, 2005.  



ORDER

Initial ratings in excess of 20 percent for degenerative disc disease of the lumbar spine from June 6, 2005, to June 4, 2008, and from August 1, 2008, to March 3, 2009, and in excess of 40 percent on and after March 4, 2009, are denied.  

Separate, 10 percent ratings, but none greater, for radiculopathy of each lower extremity, due to service-connected degenerative disc disease of the lumbar spine, are granted from June 6, 2005, subject to those provisions governing the payment of monetary benefits.  


REMAND

By its October 2010 remand, the Board specifically directed the AMC to comply with VA's duty to notify the Veteran regarding his claim for a TDIU.  Correspondence, dated in January and February 2011, was thereafter mailed to the Veteran by the AMC, but actual copies of that correspondence or virtual representations thereof in his virtual VA file fail to indicate that the Veteran was ever informed of the information and evidence needed to substantiate his claim for TDIU entitlement or of the division of responsibility as to VA and himself in obtaining Federal records and records compiled by non-Federal sources.  Remand to ensure compliance with the terms of the Board's remand and the VA's duty to notify is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  

The Veteran through his representative requests extraschedular consideration of his TDIU entitlement, citing the Veteran's private medical providers' opinions that he is unable to work due to his service-connected low back and related disabilities.  It is of note that no VA examination as to TDIU entitlement has to date been afforded the Veteran, nor has a medical opinion been sought or obtained from a VA medical professional as to whether the Veteran's service-connected disabilities, alone, have rendered him unemployable.  Remand for additional medical input and, if warranted, for referral of the Veteran's claim for extraschedular entitlement to the appropriate VA officials is found to be in order.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Comply fully with the VA's duty to notify the Veteran regarding his claim for entitlement to a TDIU, to include notice to him in writing of the information and evidence necessary to substantiate that claim and what his responsibility is and what VA's responsibility is in obtaining evidence in support of his entitlement to the requested benefit.  

2.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

3.  Thereafter, afford the Veteran a VA medical examination in order to ascertain the effects of service-connected disorders upon his employability.  His VA claims folder should be made available to the examiner in conjunction with the examination.  That examination should entail a complete medical history, clinical examination, and all pertinent diagnostic testing.  All pertinent diagnoses should be set forth. 

The examiner is also asked to furnish an opinion, with a complete supporting rationale, as to the following:

Is it at least as likely as not that the Veteran's service-connected disabilities, alone, preclude him from obtaining and maintaining substantially gainful employment, based on his educational and occupational background?  When providing the opinion the examiner should not consider the Veteran's nonservice-connected disabilities or his age.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as to find against unemployability.  More likely and as likely support unemployability; less likely weighs against the claim.

4.  After completion of the above requested action, readjudicate the Veteran's claim for TDIU entitlement, to include pursuant to 38 C.F.R. § 4.16(b).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish him with a supplemental statement of the case and permit him a reasonable period in which to respond, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is further notified.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


